DETAILED ACTION
Status of Claims: Claims 1-4, 6, 9-10, 13-19, 21, and 23 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9-10, 13-19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 20190305923 A1) in view of Tiirola et al. (US 20210250941 A1. Provisional Application 62/789,606 used for citation purpose).
Regarding claim 1, Luo et al. disclose a donor node in a wireless communication network, the donor node comprising: a transceiver; and a processor coupled with the transceiver and configured to control: determine time resources for a distributed unit (DU) of an integrated access backhaul (IAB) node and time resources for a mobile termination (MT) of the IAB node, wherein the DU of the IAB node is used to communicate between the IAB node and a child node or a mobile terminal, and the MT of the IAB node is used communicate between the IAB node and the donor node, and transmitting information on time resources for the DU and for the MT of the IAB node (paragraphs [0151-0152]; resource allocation is determined by the parent network node. Relay node (IAB node with ANF function for communication with child node (access link) and UEF function for communication with parent node (backhaul link), paragraph [0149]) receives resource set indication from the parent node) (paragraph [0029]; the resource is configured as resource units form uplink, downlink, or flexible units corresponding to time-frequency resources) (paragraph [0100]; resource allocation for the backhaul links and the access links may be separated). However, Luo et al. may not explicitly suggest transmitting separate first information and second information on time resources for the IAB DU and IAB MT; wherein the donor node is configured to dynamically indicate availability of a soft type resource for the DU of the IAB node using downlink control information (DCI), wherein a symbol in a slot for the DU of the IAB node is configured to be of a hard type, a soft type, or an unavailable type, and in response to the symbol in the slot for the DU of the IAB node being configured as the hard type, the IAB node is configured to transmit or receive in the symbol in the slot for the DU of the IAB node. Tiirola et al. from the same or similar field of endeavor suggest transmitting separate first information and second information on time resources for the IAB DU and IAB MT (fig. 7; resources for DU and MT are separately configured by donor/parent node using DU configuration (first information) and MT configuration (second information)); wherein the donor node is configured to dynamically indicate availability of a soft type resource for the DU of the IAB node using downlink control information (DCI), (paragraphs [0089] and fig. 5 (paragraph [0064]) or fig. 7; parent node may implicitly or explicitly indicate the DU resource as available. When resource is indicated as soft resource for DU (316 or 416) and it is available for DU (318 or 418), the DU resource is used as configuration (DU configuration as first information)) (paragraph [0087]; the DU IA? (available) (318 or 418) determination may be based on dynamic DCI received from parent node) (paragraph [00102]; availability of soft resource for DU may be indicated by means of explicit signaling (DCI, RRC etc.) from the parent node); wherein a symbol in a slot for the DU of the IAB node is configured to be of a hard type, a soft type, or an unavailable type, and in response to the symbol in the slot for the DU of the IAB node being configured as the hard type, the IAB node is configured to transmit or receive in the symbol in the slot for the DU of the IAB node (paragraphs [0081] [0087] [0092] [0093] and fig. 7; IAB receives first DU configuration which can indicate the DU resource characterized as DU hard, DU Soft, and Not available. The first DU configuration may also indicate DU part and link direction to be downlink, uplink, and flexible (paragraph [0094])) (paragraph [0063]; when DU resource configuration indicates a hard resource type, IAB node determines that the DU unit follows its resource configuration while the MT operation is set to Null which means that no transmission or reception is to be performed by the MT part. DU unit may operate according to DL configuration which the DU may transmit or DU unit may operate according to UL configuration which the DU may receive, or the DU unit may follow flexible configuration which the DU may transmit or receive) (paragraph [0090]; resource configuration for DU can be done in OFDM symbol resolution and may be performed per symbol or time slot (each slot of a subframe typically consists of 14 symbols)). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Luo et al.’s method/system with the step of transmitting separate first information and second information on time resources for the IAB DU and IAB MT; wherein the donor node is configured to dynamically indicate availability of a soft type resource for the DU of the IAB node using downlink control information (DCI), wherein a symbol in a slot for the DU of the IAB node is configured to be of a hard type, a soft type, or an unavailable type, and in response to the symbol in the slot for the DU of the IAB node being configured as the hard type, the IAB node is configured to transmit or receive in the symbol in the slot for the DU of the IAB node as suggested by Tiirola et al. to configure the resource allocation for DU and MT of the IAB node based on the availability of the resource. The motivation would have been to provide a means for adaptation for traffic needs by enabling allocation of resources to different links (backhaul and access links).
Regarding claim 2, Luo et al. further suggest wherein the information at least one indication includes an indication of whether at least one of an uplink resource, a downlink resource, or a flexible resource is dedicated 15to communication between the IAB node and the child node or the mobile terminal and indication of whether at least one of an uplink resource, a downlink resource, or a flexible resource is dedicated to communication between the IAB node and the donor node (paragraph [0029]; the resource is configured as resource units form uplink, downlink, or flexible units corresponding to time-frequency resources) (paragraph [0098]; indication signal received may indicate non-dedicated resources are available. Occupancy/availability signaling may also be used to indicate the resource allocation). Tiirola et al. further suggest wherein the first information includes at least one indication includes an indication of whether at least one of an uplink resource, a downlink resource, or a flexible resource is dedicated 15to communication between the IAB node and the child node or the mobile terminal and the second information includes indication of whether at least one of an uplink resource, a downlink resource, or a flexible resource is dedicated to communication between the IAB node and the donor node (fig. 5 and paragraphs [0063-0074]; the first resource configuration for at least one time domain resource, the first resource configuration indicating a first resource type for a distributed unit (DU) part of the IAB node. The second resource configuration for the at least one time domain resource, the second resource configuration indicating a second resource type for a mobile terminal (MT) part of the IAB node) (paragraph [0152]; IAB node operates according to Du and MT resource configurations which may be UL, DL, or flexible configuration (UL or DL)). 
Regarding claim 3, Luo et al. further suggest wherein the processor is further configured to: transmit an indication to the IAB node, the 20indication indicating whether a non-dedicated resource is allocated to backhaul data communication between the IAB node and the child node or the mobile terminal (paragraph [0155]; relay node may receive from the parent node an indication of a number of free (non-dedicated) flexible symbols).  
Regarding claim 4, Luo et al. further suggest wherein the processor is further configured to: determine frequency resources for the DU of the IAB node to communicate backhaul data 25with the child node or the mobile terminal; and transmit indication of the determined frequency resources to the IAB node (paragraphs [0151-0152]; relay node (IAB node with ANF function for communication with child node and UEF function for communication with parent node, paragraph [0149]) receives resource set indication from the parent node) (paragraph [0029]; the resource is configured as resource units form uplink, downlink, or flexible units corresponding to time-frequency resources). Tiirola et al. further suggest determining frequency resources for the DU of the IAB node to communicate backhaul data 25with the child node or the mobile terminal; and transmit indication of the determined frequency resources to the IAB node (paragraphs [0024]; IAB is configured with backhaul and access links which operate at different carrier frequencies).
Regarding claim 9, Luo et al. further suggest wherein the time resources for the MT are time division multiplexed resources (paragraph [0085]). Tiirola et al. also suggest wherein the time resources for the MT are time division multiplexed resources (paragraph [0015]).  
15 Regarding claim 10, Luo et al. further suggest wherein the processor is further configured to: determine frequency resources for the MT of the IAB node to communicate backhaul data with the donor node; and transmit an indication of the determined frequency resources to the IAB node (paragraphs [0151-0152]; relay node (IAB node with ANF function for communication with child node and UEF function for communication with parent node, paragraph [0149]) receives resource set indication from the parent node) (paragraph [0029]; the resource is configured as resource units form uplink, downlink, or flexible units corresponding to time-frequency resources). Tiirola et al. also suggest wherein the processor is further configured to: determine frequency resources for the MT of the IAB node to communicate backhaul data with the donor node; and transmit an indication of the determined frequency resources to the IAB node (paragraphs [0024]; IAB is configured with backhaul and access links which operate at different carrier frequencies).
Regarding claim 13, Luo et al. disclose an integrated access backhaul (IAB) node in a wireless communication network, the IAB 30node comprising: a transceiver; and a processor coupled with the transceiver and configured to control to: receive, from a donor node via the transceiver, information on time resources for communicating backhaul data with a child node or a mobile terminal, and 35control the transceiver to communicate backhaul data with the child node or the mobile terminal based on the time resources for a distributed unit (DU) of an integrated access backhaul (IAB) node and information on time resources for a mobile termination (MT) of the IAB node, wherein the DU of the IAB node is used to communicate between the IAB node and a child node or a mobile terminal, and the MT of the IAB node is used communicate between the IAB node and the donor node, communicate with the child node or the mobile terminal, and communicate with the donor node based on the information (paragraphs [0151-0152]; resource allocation is determined by the parent network node. Relay node (IAB node with ANF function for communication with child node (access link) and UEF function for communication with parent node (backhaul link), paragraph [0149]) receives resource set indication from the parent node) (paragraph [0029]; the resource is configured as resource units form uplink, downlink, or flexible units corresponding to time-frequency resources) (paragraph [0100]; resource allocation for the backhaul links and the access links may be separated). However, Luo et al. may not explicitly suggest receiving separate first information and second information on time resources for the IAB DU and IAB MT; wherein the donor node is configured to dynamically indicate availability of a soft type resource for the DU of the IAB node using downlink control information (DCI), wherein a symbol in a slot for the DU of the IAB node is configured to be of a hard type, a soft type, or an unavailable type, and in response to the symbol in the slot for the DU of the IAB node being configured as the hard type, the IAB node is configured to transmit or receive in the symbol in the slot for the DU of the IAB node. Tiirola et al. from the same or similar field of endeavor suggest receiving separate first information and second information on time resources for the IAB DU and IAB MT (fig. 7; resources for DU and MT are separately configured by donor/parent node using DU configuration (first information) and MT configuration (second information)); wherein the donor node is configured to dynamically indicate availability of a soft type resource for the DU of the IAB node using downlink control information (DCI), (paragraphs [0089] and fig. 5 (paragraph [0064]) or fig. 7; parent node may implicitly or explicitly indicate the DU resource as available. When resource is indicated as soft resource for DU (316 or 416) and it is available for DU (318 or 418), the DU resource is used as configuration (DU configuration as first information)) (paragraph [0087]; the DU IA? (available) (318 or 418) determination may be based on dynamic DCI received from parent node) (paragraph [00102]; availability of soft resource for DU may be indicated by means of explicit signaling (DCI, RRC etc.) from the parent node); wherein a symbol in a slot for the DU of the IAB node is configured to be of a hard type, a soft type, or an unavailable type, and in response to the symbol in the slot for the DU of the IAB node being configured as the hard type, the IAB node is configured to transmit or receive in the symbol in the slot for the DU of the IAB node (paragraphs [0081] [0087] [0092] [0093] and fig. 7; IAB receives first DU configuration which can indicate the DU resource characterized as DU hard, DU Soft, and Not available. The first DU configuration may also indicate DU part and link direction to be downlink, uplink, and flexible (paragraph [0094])) (paragraph [0063]; when DU resource configuration indicates a hard resource type, IAB node determines that the DU unit follows its resource configuration while the MT operation is set to Null which means that no transmission or reception is to be performed by the MT part. DU unit may operate according to DL configuration which the DU may transmit or DU unit may operate according to UL configuration which the DU may receive, or the DU unit may follow flexible configuration which the DU may transmit or receive) (paragraph [0090]; resource configuration for DU can be done in OFDM symbol resolution and may be performed per symbol or time slot). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Luo et al.’s method/system with the step of receiving separate first information and second information on time resources for the IAB DU and IAB MT; wherein the donor node is configured to dynamically indicate availability of a soft type resource for the DU of the IAB node using downlink control information (DCI), wherein a symbol in a slot for the DU of the IAB node is configured to be of a hard type, a soft type, or an unavailable type, and in response to the symbol in the slot for the DU of the IAB node being configured as the hard type, the IAB node is configured to transmit or receive in the symbol in the slot for the DU of the IAB node as suggested by Tiirola et al. to configure the resource allocation for DU and MT of the IAB node based on the availability of the resource. The motivation would have been to provide a means for adaptation for traffic needs by enabling allocation of resources to different links (backhaul and access links).
Regarding claim 14, Luo et al. further suggest wherein each of the time resources for the DU and the time resources for the MT include one or more of downlink resources, uplink resources, flexible resources, or unavailable resources, and wherein the flexible resources can be utilized as downlink resources or uplink resources (paragraph [0029]; the resource is configured as resource units form uplink, downlink, or flexible units corresponding to time-frequency resources) (paragraph [0098]; indication signal received may indicate non-dedicated resources are available. Occupancy/availability signaling may also be used to indicate the resource allocation). Tiirola et al. further suggest wherein each of the time resources for the DU and the time resources for the MT include one or more of downlink resources, uplink resources, flexible resources, or unavailable resources, and wherein the flexible resources can be utilized as downlink resources or uplink resources (fig. 5 and paragraphs [0063-0074]; the first resource configuration for at least one time domain resource, the first resource configuration indicating a first resource type for a distributed unit (DU) part of the IAB node. The second resource configuration for the at least one time domain resource, the second resource configuration indicating a second resource type for a mobile terminal (MT) part of the IAB node) (paragraph [0152]; IAB node operates according to Du and MT resource configurations which may be UL, DL, or flexible configuration (UL or DL)).
 Regarding claim 15, Luo et al. further suggest wherein the information includes an indication of whether an uplink resource, a downlink resources, and a flexible resources is dedicated communication between the IAB node and the child node or the mobile terminal, and-4-3116486QI et al.Atty Docket No.: JRL-6243-0171 Appl. No. 16/728,483wherein the information includes an indication of whether at least one of an uplink resource, a downlink resource, or a flexible resource is dedicated to communication between the IAB node and the donor node (paragraph [0029]; the resource is configured as resource units form uplink, downlink, or flexible units corresponding to time-frequency resources) (paragraph [0098]; indication signal received may indicate non-dedicated resources are available. Occupancy/availability signaling may also be used to indicate the resource allocation). Tiirola et al. further suggest wherein the first information includes at least one indication includes an indication of whether at least one of an uplink resource, a downlink resource, or a flexible resource is dedicated 15to communication between the IAB node and the child node or the mobile terminal and the second information includes indication of whether at least one of an uplink resource, a downlink resource, or a flexible resource is dedicated to communication between the IAB node and the donor node (fig. 5 and paragraphs [0063-0074]; the first resource configuration for at least one time domain resource, the first resource configuration indicating a first resource type for a distributed unit (DU) part of the IAB node. The second resource configuration for the at least one time domain resource, the second resource configuration indicating a second resource type for a mobile terminal (MT) part of the IAB node) (paragraph [0152]; IAB node operates according to Du and MT resource configurations which may be UL, DL, or flexible configuration (UL or DL)).
Regarding claim 16, Luo et al. further suggest wherein the processor is further configured to: receive, from the donor node via the transceiver, an indication, the indication indicating whether a non-dedicated resource is allocated to backhaul communication between the IAB node and the child node or the mobile terminal (paragraph [0155]; relay node may receive from the parent node an indication of a number of free (non-dedicated) flexible symbols).
Regarding claim 17, Luo et al. further suggest wherein the time resources for the MT are time division multiplexed resources (paragraph [0085]). Tiirola et al. also suggest wherein the time resources for the MT are time division multiplexed resources (paragraph [0015]).
Regarding claim 18, Luo et al. further suggest wherein the processor is further configured to receive, from the donor node via the transceiver, an indication of frequency resources for communicating backhaul data with the child node or the mobile terminal (paragraphs [0151-0152]; relay node (IAB node with ANF function for communication with child node and UEF function for communication with parent node, paragraph [0149]) receives resource set indication from the parent node) (paragraph [0029]; the resource is configured as resource units form uplink, downlink, or flexible units corresponding to time-frequency resources). Tiirola et al. also suggest wherein the processor is further configured to receive, from the donor node via the transceiver, an indication of frequency resources for communicating backhaul data with the child node or the mobile terminal (paragraphs [0024]; IAB is configured with backhaul and access links which operate at different carrier frequencies).
Regarding claim 19, Luo et al. further suggest wherein the information is configured in a semi-static manner or a dynamic manner (paragraph [0083]; semi-static and dynamic configurations may be utilized). Tiirola et al. also suggest wherein the first information is configured in a semi-static manner or dynamic manner (paragraph [00087]; resource configuration for DU may be semi-static or dynamic configuration).  
30 Regarding claim 21, Luo et al. disclose a method of operating a donor node in a wireless communication network, the donor node arranged to communicate backhaul data wirelessly with an integrated access backhaul (IAB) node, the method comprising: determining time resources for a distributed unit (DU) of the IAB node and time resources for a mobile termination (MT) of the IAB node, wherein the DU of the IAB node is used to communicate between the IAB node and a child node or a mobile terminal, and the MT of the IAB node is used communicate between the IAB node and the donor node, and transmitting information on time resources for the DU and for the MT of the IAB node (paragraphs [0151-0152]; resource allocation is determined by the parent network node. Relay node (IAB node with ANF function for communication with child node (access link) and UEF function for communication with parent node (backhaul link), paragraph [0149]) receives resource set indication from the parent node) (paragraph [0029]; the resource is configured as resource units form uplink, downlink, or flexible units corresponding to time-frequency resources) (paragraph [0100]; resource allocation for the backhaul links and the access links may be separated). However, Luo et al. may not explicitly suggest transmitting separate first information and second information on time resources for the IAB DU and IAB MT; wherein the donor node is configured to dynamically indicate availability of a soft type resource for the DU of the IAB node using downlink control information (DCI), wherein a symbol in a slot for the DU of the IAB node is configured to be of a hard type, a soft type, or an unavailable type, and in response to the symbol in the slot for the DU of the IAB node being configured as the hard type, the IAB node is configured to transmit or receive in the symbol in the slot for the DU of the IAB node. Tiirola et al. from the same or similar field of endeavor suggest transmitting separate first information and second information on time resources for the IAB DU and IAB MT (fig. 7; resources for DU and MT are separately configured by donor/parent node using DU configuration (first information) and MT configuration (second information)); wherein the donor node is configured to dynamically indicate availability of a soft type resource for the DU of the IAB node using downlink control information (DCI), (paragraphs [0089] and fig. 5 (paragraph [0064]) or fig. 7; parent node may implicitly or explicitly indicate the DU resource as available. When resource is indicated as soft resource for DU (316 or 416) and it is available for DU (318 or 418), the DU resource is used as configuration (DU configuration as first information)) (paragraph [0087]; the DU IA? (available) (318 or 418) determination may be based on dynamic DCI received from parent node) (paragraph [00102]; availability of soft resource for DU may be indicated by means of explicit signaling (DCI, RRC etc.) from the parent node); wherein a symbol in a slot for the DU of the IAB node is configured to be of a hard type, a soft type, or an unavailable type, and in response to the symbol in the slot for the DU of the IAB node being configured as the hard type, the IAB node is configured to transmit or receive in the symbol in the slot for the DU of the IAB node (paragraphs [0081] [0087] [0092] [0093] and fig. 7; IAB receives first DU configuration which can indicate the DU resource characterized as DU hard, DU Soft, and Not available. The first DU configuration may also indicate DU part and link direction to be downlink, uplink, and flexible (paragraph [0094])) (paragraph [0063]; when DU resource configuration indicates a hard resource type, IAB node determines that the DU unit follows its resource configuration while the MT operation is set to Null which means that no transmission or reception is to be performed by the MT part. DU unit may operate according to DL configuration which the DU may transmit or DU unit may operate according to UL configuration which the DU may receive, or the DU unit may follow flexible configuration which the DU may transmit or receive) (paragraph [0090]; resource configuration for DU can be done in OFDM symbol resolution and may be performed per symbol or time slot). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Luo et al.’s method/system with the step of transmitting separate first information and second information on time resources for the IAB DU and IAB MT; wherein the donor node is configured to dynamically indicate availability of a soft type resource for the DU of the IAB node using downlink control information (DCI), wherein a symbol in a slot for the DU of the IAB node is configured to be of a hard type, a soft type, or an unavailable type, and in response to the symbol in the slot for the DU of the IAB node being configured as the hard type, the IAB node is configured to transmit or receive in the symbol in the slot for the DU of the IAB node as suggested by Tiirola et al. to configure the resource allocation for DU and MT of the IAB node based on the availability of the resource. The motivation would have been to provide a means for adaptation for traffic needs by enabling allocation of resources to different links (backhaul and access links).
Regarding claim 23, Luo et al. disclose a method of operating an integrated access backhaul (IAB) node in a wireless communication network, the IAB node arranged to 10communicate backhaul data wirelessly with a donor node or a child node, the method comprising: receiving, from the donor, information on time resources for communicating backhaul data with a child node or a mobile terminal, and 35control the transceiver to communicate backhaul data with the child node or the mobile terminal based on the time resources for a distributed unit (DU) of an integrated access backhaul (IAB) node and information on time resources for a mobile termination (MT) of the IAB node, wherein the DU of the IAB node is used to communicate between the IAB node and a child node or a mobile terminal, and the MT of the IAB node is used communicate between the IAB node and the donor node, communicate with the child node or the mobile terminal, and communicate with the donor node based on the information (paragraphs [0151-0152]; resource allocation is determined by the parent network node. Relay node (IAB node with ANF function for communication with child node (access link) and UEF function for communication with parent node (backhaul link), paragraph [0149]) receives resource set indication from the parent node) (paragraph [0029]; the resource is configured as resource units form uplink, downlink, or flexible units corresponding to time-frequency resources) (paragraph [0100]; resource allocation for the backhaul links and the access links may be separated). However, Luo et al. may not explicitly suggest receiving separate first information and second information on time resources for the IAB DU and IAB MT; wherein the donor node is configured to dynamically indicate availability of a soft type resource for the DU of the IAB node using downlink control information (DCI), wherein a symbol in a slot for the DU of the IAB node is configured to be of a hard type, a soft type, or an unavailable type, and in response to the symbol in the slot for the DU of the IAB node being configured as the hard type, the IAB node is configured to transmit or receive in the symbol in the slot for the DU of the IAB node. Tiirola et al. from the same or similar field of endeavor suggest receiving separate first information and second information on time resources for the IAB DU and IAB MT (fig. 7; resources for DU and MT are separately configured by donor/parent node using DU configuration (first information) and MT configuration (second information)); wherein the donor node is configured to dynamically indicate availability of a soft type resource for the DU of the IAB node using downlink control information (DCI), (paragraphs [0089] and fig. 5 (paragraph [0064]) or fig. 7; parent node may implicitly or explicitly indicate the DU resource as available. When resource is indicated as soft resource for DU (316 or 416) and it is available for DU (318 or 418), the DU resource is used as configuration (DU configuration as first information)) (paragraph [0087]; the DU IA? (available) (318 or 418) determination may be based on dynamic DCI received from parent node) (paragraph [00102]; availability of soft resource for DU may be indicated by means of explicit signaling (DCI, RRC etc.) from the parent node); wherein a symbol in a slot for the DU of the IAB node is configured to be of a hard type, a soft type, or an unavailable type, and in response to the symbol in the slot for the DU of the IAB node being configured as the hard type, the IAB node is configured to transmit or receive in the symbol in the slot for the DU of the IAB node (paragraphs [0081] [0087] [0092] [0093] and fig. 7; IAB receives first DU configuration which can indicate the DU resource characterized as DU hard, DU Soft, and Not available. The first DU configuration may also indicate DU part and link direction to be downlink, uplink, and flexible (paragraph [0094])) (paragraph [0063]; when DU resource configuration indicates a hard resource type, IAB node determines that the DU unit follows its resource configuration while the MT operation is set to Null which means that no transmission or reception is to be performed by the MT part. DU unit may operate according to DL configuration which the DU may transmit or DU unit may operate according to UL configuration which the DU may receive, or the DU unit may follow flexible configuration which the DU may transmit or receive) (paragraph [0090]; resource configuration for DU can be done in OFDM symbol resolution and may be performed per symbol or time slot). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Luo et al.’s method/system with the step of receiving separate first information and second information on time resources for the IAB DU and IAB MT; wherein the donor node is configured to dynamically indicate availability of a soft type resource for the DU of the IAB node using downlink control information (DCI), wherein a symbol in a slot for the DU of the IAB node is configured to be of a hard type, a soft type, or an unavailable type, and in response to the symbol in the slot for the DU of the IAB node being configured as the hard type, the IAB node is configured to transmit or receive in the symbol in the slot for the DU of the IAB node as suggested by Tiirola et al. to configure the resource allocation for DU and MT of the IAB node based on the availability of the resource. The motivation would have been to provide a means for adaptation for traffic needs by enabling allocation of resources to different links (backhaul and access links).
  Response to Remarks/Arguments
Applicant's remarks/arguments filed 06/16/2022 have been fully considered but they are not persuasive. On pages 8-9 of the Applicant’s remarks, Applicant submits he combination of Luo and Tirrola fails to disclose or suggest features in the independent claims such as "wherein a symbol in a slot resource for the DU of the IAB node is configured to be of a hard type resource, a soft type resource, or an unavailable type resource," and "wherein in response to the symbol in the slot for the DU of the IAB node being configured as the hard type resource, the symbol in the slot for the DU of the IAB node is configured to transmit or receive using the hard type resource”. Applicant specifically submits that Tiirola '606 does not explicitly disclose configuring a type for "a symbol in a slot for the DU of the IAB node," as recited in independent claims. Tirrola '606 simply discloses determining whether a DU configuration is a DU Hard, DU soft or a DU-NA. There is no teaching of configuring the type for a symbol in a slot for the DU of the IAB node. Moreover, Tirrola '606 fails to disclose or suggest "when the symbol in the slot for the DU of the IAB node is configured as the hard type, the IAB node is capable to transmit or receive in the symbol," as recited in independent claims. The combination of Luo and Tirrola, even if it could be made for the sake of argument, fails to disclose or suggest multiple features (1) and (2) recited in in independent claims 1, 13, 21, and 23. The obvious rejection based on Luo and Tirrola is improper and should be withdrawn. In response, the Examiner respectfully disagrees with the Applicant’s assertion that the combination of Luo and Tirrola fails to disclose or suggest features in the independent claims such as "wherein a symbol in a slot resource for the DU of the IAB node is configured to be of a hard type resource, a soft type resource, or an unavailable type resource," and "wherein in response to the symbol in the slot for the DU of the IAB node being configured as the hard type resource, the symbol in the slot for the DU of the IAB node is configured to transmit or receive using the hard type resource”. Tirrola ‘606, in paragraphs [0081] [0087] [0092] [0093] and fig. 7, discloses that the IAB receives first DU configuration which can indicate the DU resource characterized as DU hard, DU Soft, and Not available. The first DU configuration may also indicate DU part and link direction to be downlink, uplink, and flexible (paragraph [0094])). Further, Tirrola ‘606 disclose in paragraph [0063] that when DU resource configuration indicates a hard resource type, IAB node determines that the DU unit follows its resource configuration while the MT operation is set to Null which means that no transmission or reception is to be performed by the MT part. DU unit may operate according to DL configuration which the DU may transmit or DU unit may operate according to UL configuration which the DU may receive, or the DU unit may follow flexible configuration which the DU may transmit or receive. Moreover, Tirrola ‘606 further suggest that resource configuration for DU can be done in OFDM symbol resolution and may be performed per symbol or time slot (each slot of a subframe typically consists of 14 symbols)). Thus Tirrola indeed discloses "wherein a symbol in a slot resource for the DU of the IAB node is configured to be of a hard type resource, a soft type resource, or an unavailable type resource," and "wherein in response to the symbol in the slot for the DU of the IAB node being configured as the hard type resource, the symbol in the slot for the DU of the IAB node is configured to transmit or receive using the hard type resource” as recited in the independent claims. Therefore, the amended independent claims 1, 13, 21, and 23 have been properly rejected for at least the reasons discussed above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476